Name: Council Implementing Regulation (EU) NoÃ 554/2011 of 30Ã May 2011 terminating the anti-dumping proceeding on imports of polyester staple fibres originating in the PeopleÃ¢ s Republic of China
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  competition;  trade;  chemistry;  international trade
 Date Published: nan

 9.6.2011 EN Official Journal of the European Union L 150/1 COUNCIL IMPLEMENTING REGULATION (EU) No 554/2011 of 30 May 2011 terminating the anti-dumping proceeding on imports of polyester staple fibres originating in the Peoples Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation) and in particular Articles 9 and 11(2), (5) and (6) thereof, Having regard to the proposal submitted by the European Commission after having consulted the Advisory Committee, Whereas: 1. PROCEDURE 1.1. Measures in force (1) Following an anti-dumping investigation carried out pursuant to Article 5 of the basic Regulation, the Council, by Regulation (EC) No 428/2005 (2), imposed a definitive anti-dumping duty on imports of polyester staple fibres (PSF) originating in the Peoples Republic of China. The rate of the anti-dumping duty ranged between 4,9 % and 49,7 % depending on the manufacturer of the product concerned. 1.2. Request for review (2) Following the publication of a notice of the impending expiry of certain anti-dumping measures (3), applicable to imports of PSF originating in the Peoples Republic of China, the Commission received on 14 December 2009 a request for review pursuant to Article 11(2) of the basic Regulation. (3) The request was lodged by the European Man-made Fibres Association (the applicant) on behalf of Union producers representing a major proportion, in this case more than 25 %, of the production of PSF in the Union. (4) The request was accompanied by prima facie evidence showing that the expiry of the measures would be likely to result in a recurrence of dumping and injury to the Union industry. 1.3. Initiation (5) Accordingly, after having consulted the Advisory Committee, the Commission published a notice of initiation (4) of an expiry review of the anti-dumping measures applicable to imports into the Union of PSF originating in the Peoples Republic of China. (6) The Commission officially advised the exporting producers, importers concerned, the representatives of the Peoples Republic of China, the representative users and the Union producers of the initiation of the review investigation. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation. 2. WITHDRAWAL OF THE REQUEST (7) By a letter addressed to the Commission, dated 7 March 2011, the applicant formally withdrew its request. (8) In accordance with Article 9(1) and Article 11(2) of the basic Regulation, a proceeding may be terminated where the request for review is withdrawn unless such a termination would not be in the Union interest. (9) It was considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that its termination would not be in the Union interest. Interested parties were informed accordingly and were given the opportunity to submit comments. However, no such comments were received as would give reason to reach a different conclusion. (10) It was therefore concluded that the anti-dumping expiry review proceeding concerning imports into the Union of PSF originating in the Peoples Republic of China should be terminated and the existing measures should be repealed, HAS ADOPTED THIS REGULATION: Article 1 The anti-dumping measures concerning imports of synthetic staple fibres of polyesters, not carded, combed or otherwise processed for spinning, currently falling within CN code 5503 20 00 and originating in the Peoples Republic of China, are hereby repealed and the proceeding on these imports is terminated. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2011. For the Council The President CSÃ FALVAY Z. (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 71, 17.3.2005, p. 1. (3) OJ C 249, 17.10.2009, p. 19. (4) OJ C 64, 16.3.2010, p. 10.